DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Snow et al. (US 6,017,997, “Snow”) in view of Lubnin et al. (CN 103314025 B, “Lubnin”) and the evidence provided by Hsu et al. (US 2016/0303279 A1, “Hsu”). It is noted that the teachings of Lubnin are based off a machine translation of the reference included with the Office action mailed 18 December 2020.
With respect to claims 1-4, Snow teaches a waterborne polyurethane film (Col. 3, lines 60-67) used in medical devices (Abstract and Col. 3, lines 18-23 and lines 38-44). Snow further teaches the polyurethane is made from a polyisocyanate, a polyol, and a chain extender (Col. 4, lines 23-33). Snow teaches the polyisocyanate includes diisocyanates (Col. 4, lines 34-38), the polyols include polyether or polyester polyols (Col. 5, lines 12-15), the chain extender includes ethylene diamine (EDA) and phenylene diamine (Col. 7, lines 54-58 and lines 60-62), and that 2,2-bis(hydroxymethyl) propionic acid is used when preparing the polyurethane (Col. 6, lines 6-10). While there is no explicit teaching that 2,2-bis(hydroxymethyl) propionic acid is a chain extender, given that it is identical to that of the present invention, then it would necessarily inherently be a chain extender. While there is no explicit teaching of a hard segment formed from the diisocyanate and ethylene diamine or phenylene diamine, or a soft segment made from the polyol and 2,2-bis(hydroxymethyl)propionic acid, given that they are identical to that of the present invention, then they would necessarily inherently form hard and soft segments as claimed. Support for this position is evidenced by Hsu, which teaches that polyurethane comprises a hard segment formed by reaction of 
Snow does not teach wherein the wherein the content of the catalyst is less than 0.0005 wt%.
Lubnin teaches the use of zinc carboxylic acid catalyst in the preparation of a urethane polymer to reduce the synthesis time or temperature ([0143]) present in the amount of about 5 ppm ([0145]), i.e. 0.0005%. Lubnin further teaches the polyurethane is used in medical products ([0002]).
Snow and Lubnin are analogous inventions in the field of polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of Snow to contain a zinc carboxylic acid catalyst in an amount of about 5 ppm, i.e. 0.0005%, as taught by Lubnin in order to reduce the synthesis time and temperature of the polyurethane (Lubnin [0145]).
Claims 5, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hibi et al. (US 2015/0297795 A1, “Hibi”) in view of Nagai et al. (JP 5,782,998 B2, “Nagai”), Snow et al. (US 6,017,997, “Snow”), and the evidence provided by Hsu et al. (US 2016/0303279 A1, “Hsu”). It is noted that the teachings of Nagai are based off a machine translation of the reference included with this action.
With respect to claim 5, Hibi discloses an article having a cell sheet attached to a cell sheet-adhesive coating attached to a support layer ([0014-0015]). Hibi additionally discloses the cell sheet is detachable and removable from the carrier ([0016]) and includes stem cells ([0075]). Thus, the cell sheet corresponds to the cell carrier presently claimed. Given that Hibi discloses the article is used in transplantation and regenerative medicine ([0001]), then all the layers, including the cell sheet, would inherently be biocompatible. Further, given the cell sheet is a sheet of cells, it is clear that at some point, the cells will die and decay, i.e. are biodegradable. Hibi additionally discloses the support layer is made from polyurethane ([0050]). The cell sheet-adhesive coating corresponds to the functional adhesive layer presently claimed.
Hibi does not disclose a pressure sensitive adhesive layer between the polyurethane support layer and the cell sheet-adhesive coating, i.e. functional adhesive layer, nor wherein the polyurethane support is made from the composition claimed.
Nagai Fig. 11, shown below, teaches an article having a support substrate 1, an adhesive layer 2, a cell adhesion layer 3 and culture layer 4 (the same layer), and a cell sheet 31 ([0126]). As can be seen from Fig. 11, the cell sheet 31 is removable from the rest of the article. Nagai teaches the adhesive layer is a pressure sensitive adhesive 
    PNG
    media_image1.png
    600
    507
    media_image1.png
    Greyscale
[AltContent: textbox (Nagai Fig. 11)]desired strength ([0037]).
Hibi and Nagai are analogous inventions in the field of removable cell sheets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Hibi to contain a pressure sensitive adhesive layer between the support layer and the cell sheet-adhesive layer, i.e. functional adhesive layer, as taught by Nagai in order to bond the support layer and cell-sheet adhesive layer with desired strength (Nagai, [0037]) in order to ensure only the cell sheet is removed.
Hibi in view of Nagai does not disclose wherein the polyurethane support layer is made from the composition presently claimed.
Snow teaches a waterborne polyurethane film (Col. 3, lines 60-67) used in medical devices (Abstract and Col. 3, lines 18-23 and lines 38-44). Snow further 
Hibi in view of Nagai and Snow are analogous inventions in the field of medical devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane support layer of Hibi in view of Nagai to be the waterborne polyurethane taught by Snow in order to provide an elastic polyurethane layer capable of stretching to twice its original length at room temperature (Snow, Col. 3, lines 60-66 and Col. 4, lines 5-10). While there is no explicit disclosure from Hibi in view of Nagai, Snow, and the evidence provided by Hsu regarding the adhesion strength between the cell sheet-adhesive coating, i.e. functional adhesive, and the pressure sensitive adhesive (PSA) layer being stronger than the adhesion between the cell sheet-adhesive coating, i.e. functional adhesive, and the cell sheet, i.e. cell carrier body, given the fact that the cell sheet is detachable, then the adhesion strength between the cell sheet-adhesive coating and PSA layer would necessarily inherently be stronger than the adhesion strength between the cell sheet-adhesive coating and the cell sheet as presently claimed.
With respect to claim 9, the cell layer is a sheet of cells, i.e. a membrane, and is attached to the cell sheet-adhesive coating, i.e. functional adhesive layer.
With respect to claim 15, Hibi discloses the cell sheet-adhesive coating, i.e. functional adhesive layer, contains a gelling agent (Hibi, [0044]), i.e. is a gel. Hibi further .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hibi et al. (US 2015/0297795 A1) in view of Nagai et al. (JP 5,782,998 B2), Snow et al. (US 6,017,997), and the evidence provided by Hsu et al. (US 2016/0303279 A1), hereinafter “modified Hibi”, as applied to claim 5 above, and further in view of Zimmermann et al. (EP 2 281 587 A1, “Zimmermann”) and Guelcher et al. (US 2007/0299151 A1, “Guelcher”). It is noted that the teachings of Nagai et al. are based off a machine translation of the reference included with this action, and that the teachings of Zimmermann are based off a machine translation of the reference included with the Office action mailed 18 December 2020.
With respect to claim 11, modified Hibi does not disclose wherein the cell sheet, i.e. cell carrier body, is a film foam with a porous body, nor wherein an average size of the pores is 50 to 300 µm, nor wherein the porosity is above 80%.
Zimmermann teaches a biocompatible resorbable polyurethane foam ([0001]) used as a carrier material for cells ([0058]). Zimmermann further teaches the 
Modified Hibi and Zimmermann are analogous inventions in the field of cell carriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cell sheet of modified Hibi to have pore sizes of 50 to 300 µm as taught by Zimmermann in order to provide a cell carrier sheet that allows skin and connective tissue cells to grow in optimally (Zimmermann, page 22, lines 886-889).
Modified Hibi in view of Zimmermann does not teach the porosity of the cell carrier.
Guelcher teaches a polyurethane foam (Abstract) as a polymer scaffold, i.e. carrier, for medical applications ([0032], [0048]). Guelcher further teaches the polyurethane foam has a porosity greater than 80% to promote the transport of cells ([0013]).
Modified Hibi in view of Zimmermann and Guelcher are analogous inventions in the field of medical devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cell carrier of modified Hibi in view of Zimmermann to have a porosity of greater than 80% as taught by Guelcher in order to promote the transport of cells (Guelcher, [0013]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hibi et al. (US 2015/0297795 A1) in view of Nagai et al. (JP 5,782,998 B2), Snow et al. (US , as applied to claim 5 above, and further in view of Cao (US 2007/0274967 A1). It is noted that the teachings of Nagai et al. are based off a machine translation of the reference included with this action.
With respect to claim 13, modified Hibi does not disclose wherein the cell carrier body is an aqueous gel, nor wherein the aqueous gel is a natural or an artificial material.
Cao teaches using stem cells on an aqueous gel carrier for cells ([0020]).
Modified Hibi and Cao are analogous inventions in the field of stem cell carriers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cell carrier body of modified Hibi to be an aqueous gel as taught by Cao in order to provide a layer of stem cells to a burn wound (Cao, [0020]). While there is no explicit disclosure regarding the aqueous gel being a natural or artificial material, it is the examiner’s position that all aqueous gels would fall within one of the two categories of natural or artificial materials, and thus the limitation is satisfied.


Response to Arguments
Due to the amendment to the specification, the objections to the specification are withdrawn.
Due to the amendment of claims 1, 5, 11, and 15, the claim objections of claims 1, 5, 11, and 15 are withdrawn. Similarly, due to the cancellation of claims 6 and 12, the claim objections of claims 6 and 12 are withdrawn.
Due to the amendment of claim 11, the 35 U.S.C. 112(b) rejection of claim 11 is withdrawn. Similarly, due to the cancellation of claim 12, the 35 U.S.C. 112(b) rejection of claim 12 is withdrawn.
Due to the cancellation of claims 6-8, 10, 12, and 14, the 35 U.S.C. 103 rejections of claims 6-8, 10, 12, and 14 are withdrawn.
Applicant’s arguments filed 17 March 2021 with respect to the rejections of claims 5, 9, 11, 13, and 15 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of: Hibi et al. (US 2015/0297795 A1) in view of Nagai et al. (JP 5,782,998 B2), Snow et al. (US 6,017,997), and the evidence provided by Hsu et al. (US 2016/0303279 A1) for claims 5, 9, and 15; Hibi et al. in view of Nagai et al., Snow et al., Zimmermann et al. (EP 2 281 587 A1) and Guelcher et al. (US 2007/0299151 A1) and the evidence provided by Hsu et al. for claim 11; and Hibi et al. in view of Nagai et al., Snow et al., and Cao (US 2007/0274967 A1) and the evidence provided by Hsu et al. for claim 13.
Applicant’s arguments filed 17 March 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections of claims 1-4 as being unpatentable over Snow et al. (US 6,017,997, “Snow”) in view of Lubnin et al. (CN 103314025 B, “Lubnin”) and the evidence provided by Hsu et al. (US 2016/0303279 A1, “Hsu”), 
Regarding Applicant’s arguments over Snow, it is unclear why Applicant is arguing that Snow does not disclose the NCO:OH mole ratio claimed given the fact that Snow does disclose an NCO:OH ratio of 1.8/1 (Col. 7, line 15), which overlaps at the upper limit of the claimed range. Regarding Applicant’s arguments that Snow relates to improving mechanical deficiencies which is not the purpose of the present invention, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied
Regarding Applicant’s arguments over Lubnin, the examiner acknowledges Lubnin does not disclose the NCO:OH ratio as claimed, but Lubnin was not used to teach in this limitation. Rather, Lubnin was used to teach in zinc carboxylic acid catalyst, i.e. organic zinc, as set forth in the above rejections. Regarding Applicant’s arguments that Lubnin does not disclose a transparent or highly moisture permeable composition and its benefit for wound treatment, these limitations are not claimed and are thus not required to be addressed by the reference.
Additionally, note that while Lubnin does not disclose all the features of the present claimed invention, Lubnin is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, organic zinc catalyst in an amount that falls within the claimed range, and in combination with the primary reference, discloses the presently claimed invention.
Regarding Applicant’s arguments over Hsu, the examiner acknowledges Hsu does not disclose the NCO:OH ratio claimed. However, Hsu is only used as an evidence reference to establish that Snow does in fact necessarily disclose a polyurethane with a hard segment and a soft segment as claimed.
Regarding Applicant’s arguments over the combination of Snow in view of Lubnin and the evidence provided by Hsu, it is unclear why Applicant argues Snow in view of Lubnin and the evidence provided by Hsu does not disclose the NCO:OH ratio claimed given that Snow does disclose an NCO:OH ratio of 1.8:1 (Col. 7, line 15), In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). Additionally, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Applicant’s arguments that the claimed ranges are critical to the invention and reliance on Figs. 1-5 and the examples to show this, this argument is not found persuasive since the examples are not commensurate in scope with the claims.
Firstly, the claims broadly require any diisocyanate while the examples refer to isophorone diisocyanate (IPDI) and hydrogenated methylene diphenyl diisocyanate (H12MDI).
Further, the claims have an NCO:OH ratio of 1.70:1 to 1.80:1 while the examples have NCO:OH ratios of 1.77:1 (0.271/(0.075+0.078)≈1.77/1, Example 1), 1.44:1 (0.385/(0.191+0.076)≈1.44/1,Example 2), 1.47:1 (0.368/(0.175+0.076)≈1.47/1, Example 3), 1.81:1 (0.264/(0.07+0.076)≈1.81/1, Example 4), 1.44:1 (0.385/(0.191+0.076)≈1.44/1, Example 5), and 1.55:1 (0.33/(0.137+0.076)≈1.55/1, Example 6). There is no data at the value of 1.80:1.
Additionally, the claims broadly require any polyether polyol or any polyester polyol while the examples refer to only polytetramethylene ether glycol (PTMEG) having a molecular weight of: 650 in Examples 2-3 and 5; 1000 in Example 6; and 2000 in Examples 1 and 4.
The claims also broadly require any organic zinc or organic bismuth catalyst while the examples have specific organic zinc or organic bismuth catalysts in specific amounts, such as 0.0005 wt% (Examples 1 and 4).
The claims also broadly require any amount of diisocyanate, polyol, and chain extenders while the examples have specific amounts of these components.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.
Additionally, the data is not persuasive given that the data is not commensurate in scope with the scope of the closest prior art Snow. Specifically, there are no examples that have a mole ratio between the isocyanate group of the hard segment and the hydroxyl group of the soft segment that is outside the scope of the present claims but within the scope of Snow, i.e. there is no comparative data with a ratio greater than 1.80:1 to 2.3:1. Therefore, even if the data were commensurate in scope with the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEVEN A RICE/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787